Ross, J.
(dissenting). There is one issue of significance in this matter. Does the 1968 contract between the parties clearly set forth the intentions of the parties so that no ambiguity exists, or is there such ambiguity in this contract as raises a triable, material issue of fact? It appears to me that there is a substantial issue of fact which necessarily cannot be determined in advance of the trial.
Plaintiff is an independent television producer and produced for the corporate defendant a weekly television series *343entitled “Hollywood Palace”. This show was broadcast by the defendant network during the years 1964 through 1970.
Between the years 1963 to 1968, the agreement between the parties provided that defendant owned the title, format and tapes to the “Hollywood Palace” program. In 1968, the parties restructured this agreement. The new agreement provided in pertinent part that: “l.(a) We (defendant) hereby quitclaim to you our ownership of the title ‘Hollywood Palace’ and to the format of said series and the programs therein”.
It is the plaintiff’s position that this language deeds to it the master prints or tapes of “Hollywood Palace”. The defendant contends that these prints and tapes were the title of ABC Films, whose stock had been owned by the defendant, but was subsequently sold pursuant to an FCC directive and were not included in the “quitclaim” as set forth above.
What lends credence to the conclusion that the 1968 agreement did reconvey to the plaintiff these tapes and prints is that the plaintiff now assumed the total financial burden for production of the series. In prior years, the costs of creation and production of the series were shared by these parties.
In addition, under this subsequent agreement the plaintiff was permitted to produce a sequel to the “Hollywood Palace” series, to be called “Hollywood Palace II”. If plaintiff desired to bring this proposed project to fruition, it would surely require the master prints so as to make certain that it would not be faced with competition from rebroadcasts of “Hollywood Palace I”.
The ambiguity thus created has affected the relationship between these parties since at least 1968. When a party moves for summary judgment, the determination at Special Term is limited to fact finding and not issue determination (Esteve v Abad, 271 App Div 725). Surely the facts before this court demonstrate that a substantial question exists as to what was exactly conveyed pursuant to the 1968 agreement. Common sense would reason that conveyance of the title and format alone, without the master tapes is of *344limited value. “Summary judgment should be denied where there is any doubt, at least any significant doubt, whether there is a material, triable issue of fact” (Phillips v Kantor & Co., 31 NY2d 307, 311). I am of the opinion that there exists a significant doubt as to what was “quitclaimed” by defendant to the plaintiff.
Accordingly, the order of Supreme Court, New York County (Tyler, J.), entered on January 31, 1980 which granted the defendant’s motion for summary judgment and dismissed the complaint should be reversed, on the law, the complaint reinstated and the motion denied.
Murphy, P. J., and Sandler, J., concur with Silverman, J.; Kupferman and Ross, JJ., dissent in separate opinions.
Order, Supreme Court, New York County, entered on January 31,1980, modified, on the law, to substitute for the dismissal of the third cause of action a direction for judgment declaring that the October 4, 1968 amendment of the contract between the parties did not transfer to plaintiff ownership of the programs therein referred to or of the physical recordings thereof, and otherwise affirmed. The respondent shall recover of appellant $75 costs and disbursements, of this appeal. The appeal from the order entered on June 13, 1980 denying reargument is dismissed as nonappealable, without costs and without disbursements. The order entered on June 13, 1980 denying plaintiff’s motion to amend its complaint is affirmed, without costs and without disbursements.